Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new ground of rejection.  Specifically, new prior art has been applied below (Osborne et al. which qualifies as prior art under the first inventor to file provisions of the AIA ) which teaches integral connection portions of different lengths as required by the claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 have been amended to require “and a second connection portion integrally formed with the support portion and extending horizontally from the support portion at a second height different from the first height, the second communication portion is in contact connection to a lower portion of the tool communication terminal of the power tool”.  The term “the second communication portion” lacks antecedent basis in the claims.  For the purpose of examination this is assumed to read “the second connection portion” to be consistent with the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Osborne et al. (US Pub 2019/0296320 newly cited).
In regard to claims 1, 8 and 10, Osborne et al. teach a battery pack 1 detachably mounted to a power tool (paragraph [0002]), the power tool comprising a positive connection terminal, a negative connection terminal, and a tool communication terminal (device terminals 18 - see paragraph [0005 and 0006] - communication terminal of the tool transmits power and data signals, figure 9), and 
the battery pack comprises: 
a housing 12 (shown in figure 1), wherein a connection interface is formed in at least part of the housing to connect the battery pack to the power tool; and the battery pack is able to be connected to the power tool in an installation direction (by sliding in a direction shown in figure 9 and 10); a cell group (necessarily present, not labeled) accommodated in the housing, the cell group comprising a plurality of cells, and the plurality of cells being electrically connected to form the cell group; 
a positive power supply terminal connected to a positive electrode of the cell group and for connecting to the positive connection terminal of the power tool; a negative power supply terminal connected to a negative electrode of the cell group and for connecting to the negative connection terminal of the power tool (necessarily present to produce electrical energy); and a battery pack communication terminal for connecting to the tool communication terminal of the power tool to establish a communication connection between the battery pack and the power tool (connecting battery pack circuit board to tool for data signals - paragraph [0002]); 
wherein the battery pack communication terminal comprises: a support portion (of battery terminal 500) extending vertically from the battery pack (annotated below), a first connection portion (annotated below, first legs 502a and/or tulip clip 506a) integrally formed with the support portion and extending horizontally from the support portion at a first vertical height, the first connection portion in contact connection to an upper portion of the tool communication terminal 18 of the power tool; and 
a second connection portion (lower legs 504b and/or tulip clip 506b - annotated below) integrally formed with the support portion and extending horizontally from the support portion at a second height different from the first height, the second communication portion is in contact connection to a lower portion of the tool communication terminal 18 of the power tool; and wherein the first connection portion and the second connection portion are staggered and have different lengths in the installation direction (annotated figure 21 below, other embodiments may apply, figures 5-7, 15 and paragraphs [0002-0049]).

    PNG
    media_image1.png
    394
    664
    media_image1.png
    Greyscale

In regard to claims 4 and 5, as annotated above a length of the first connection portion is less than a length of the second connection portion in the installation direction, however, which portions are considered the first and second connection portion may be changed such that a length of the first connection portion is greater than a length of the second connection portion in the installation direction (reversing the order of the first and second connection portions and reversing which portion of the tool terminal 18 is considered upper and lower, such as by changing the orientation of the tool during insertion, i.e. tool and battery pack may be inverted during insertion). 
In regard to claim 6, the first connection portion is in contact with the upper portion of the tool communication terminal at a first contact position, the second connection portion is in contact with the lower portion of the tool communication terminal at a second contact position, and the first contact position and the second contact position are staggered from each other in the installation direction (see annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. as applied to claim 1 or 8 above.
In regard to claim 3, 7 and 9, Ogura teaches the battery pack of claim 1 but does not disclose specific lengths or distances between connection portions.  However, the as the prior art teaches a power tool and battery pack which is of a known size and scale, such ranges are taken to be obvious in order to miniature the components of the battery pack to enhance the portability of the power tool system.  In any event, changes to size and shape of the prior art battery pack and system are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018119256 (newly cited and attached) considered relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723